Title: To James Madison from João of Portugal, 20 March 1816 (Abstract)
From: João VI, Prince Regent of Portugal
To: Madison, James


                    § From João of Portugal. 20 March 1816, Palace of Rio de Janeiro. Dom João by grace of God, king of the United Kingdom of Portugal, and of Brazil, and Algarves within and beyond the sea, in Africa lord of Guinea, and of the conquest, navigation, and commerce of Ethiopia, Arabia, Persia, and of India, etc. sends greetings to the United States of America, which he highly loves and esteems. God having seen fit to call unto himself today at eleven o’clock in the morning the most faithful queen, the lady Dona Maria, João’s dearly beloved and esteemed mother, who expired owing to the extreme debility that accompanied the prolonged and painful disease from which she suffered, João informs JM without delay of this occurrence which is so sad for him, counting on JM’s merited friendship that he will join João in his warranted sadness with those same feelings of which JM has given evident proofs in all the fortunate, or the unhappy occurrences of João’s royal house and family: hopes also that JM will always see in him the most constant disposition to please. May the Lord keep the United States of America in his holy care. Written in the Palace of Rio de Janeiro on 20 March of 1816.
                